  Case 1:19-cv-04369-WMR Document 17 Filed 12/19/19 Page 1 of 2
 Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 1 of 26




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


MARIA ISOLINA MARTINEZ,

       Plaintiff,                           CIVIL ACTION FILE NO.:

v.                                          1:19-cv-4369-WMR-JKL

CHECKR, INC.,

       Defendant.

     ORDER FOR SERVICE OF REPORT AND RECOMMENDATION

      The Report and Recommendation of the undersigned United States

Magistrate Judge made in accordance with 28 U.S.C. § 636(b)(1), Fed. R. Civ. P.

72(b), N.D. Ga. Civ. R. 72.1(B), (D), and Standing Order 18-01 (N.D. Ga. Feb. 12,

2018), has been filed. The Clerk is DIRECTED to serve upon counsel for the

parties and directly upon any unrepresented parties a copy of the Report and

Recommendation and a copy of this Order.

      Pursuant to 28 U.S.C. § 636(b)(1), each party may file written objections, if

any, to the Report and Recommendation within FOURTEEN (14) DAYS of

service of this Order.    Should objections be filed, they shall specify with

particularity the alleged error(s) made (including reference by page number to any
  Case 1:19-cv-04369-WMR Document 17 Filed 12/19/19 Page 2 of 2
 Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 2 of 26




transcripts if applicable) and shall be served upon the opposing party. The party

filing objections will be responsible for obtaining and filing the transcript of any

evidentiary hearing for review by the District Court. If no objections are filed, the

Report and Recommendation may be adopted as the opinion and order of the

District Court, and on appeal, the Court of Appeals will deem waived any challenge

to factual and legal findings to which there was no objection, subject to interests-

of-justice plain error review. 11th Cir. R. 3-1.

      The Clerk is DIRECTED to submit the Report and Recommendation with

objections, if any, to the District Court after expiration of the above time period.

      IT IS SO ORDERED AND DIRECTED this 19th day of December, 2019.


                                     ____________________________________
                                     JOHN K. LARKINS III
                                     United States Magistrate Judge




                                          2
  Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 1 of 24
 Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 3 of 26




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 MARIA ISOLINA MARTINEZ,

       Plaintiff,                           CIVIL ACTION FILE NO.:

 v.                                         1:19-cv-4369-WMR-JKL

 CHECKR, INC.,

       Defendant.

                FINAL REPORT AND RECOMMENDATION

      This is a case arising under the Fair Credit Reporting Act, 15 U.S.C. § 1681,

et seq. (the “FCRA”). The case is before the Court on Defendant Checkr, Inc.’s

Motion to Compel Arbitration [Doc. 6].        For the reasons that follow, it is

RECOMMENDED that the motion be GRANTED and this case be

DISMISSED.

I.    Background

      A.     Allegations in Plaintiff’s Complaint

      In 2016, Plaintiff Maria Isolina Martinez began working as a driver for Uber,

an on-demand transportation company. (Compl. [Doc. 1] ¶ 6.) In January 2019,

Uber obtained a background screening report from Defendant that reflected,
  Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 2 of 24
 Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 4 of 26




inaccurately, that Plaintiff had committed aggravated assault in Texas. (Id. ¶¶ 7-

11.) According to Plaintiff, Defendant failed to take any steps to verify the

accuracy of information contained in the report it furnished to Uber, and due to the

inaccuracy of the report, Plaintiff was unable to work as an Uber driver and

sustained reputational harm and emotional distress. (Id. ¶¶ 12-14, 23.) Based on

these facts, Plaintiff asserts that Defendant violated sections 1681e(b), 1681k(a),

and 1681i(a) of the FCRA by (1) “failing to follow reasonable procedures to assure

maximum accuracy of the information contained in its report and by failing to

verify the accuracy of the information contained in its report”; (2) “failing to notify

Plaintiff at the time it submitted its report to Uber that the report contained public

record information indicating that Plaintiff committed Aggravated Assault, or

alternatively, by failing to maintain strict procedures designed to ensure that said

information was complete and up to date”; and (3) “failing to conduct a reasonable

investigation after Plaintiff submitted her dispute, including by failing to use any

additional identifiers to confirm whether the Aggravated Assault charge was

properly matched to Plaintiff.” (Id. ¶¶ 17-22.)




                                          2
  Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 3 of 24
 Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 5 of 26




      B.     The Terms of Service and Arbitration Agreement

      On October 9, 2019, Defendant moved to compel arbitration in lieu of filing

an answer. [Doc. 6.] In support of its motion, Defendant submitted the Declaration

of Preethi Bhansali, its Director of Operations [see Doc. 6-1], in which he states

that on January 16, 2019, Plaintiff accessed Defendant’s online Applicant Portal.

(Bhansali Decl. ¶ 6.) There, she was presented, electronically, with Defendant’s

Terms of Service, effective March 22, 2018 (the “TOS”), to which she had to agree

to use the Applicant Portal. (Id. ¶ 7; id. Ex. 2 (TOS).1) She clicked a box specifying

that “By checking this box, I agree to Checkr’s Terms of Service (set forth

above . . . .” (Id. ¶¶ 8-9, Ex. 1 (example of click-the-box screen).)

      The TOS contains conspicuous language advising that it includes an

arbitration agreement, stating on its initial page as follows:

      IMPORTANT NOTICE: THIS AGREEMENT CONTAINS A
      BINDING ARBITRATION PROVISION AND CLASS ACTION
      WAIVER. IT AFFECTS YOUR LEGAL RIGHTS UNLESS
      YOU OPT OUT, AS DETAILED IN THE ARBITRATION AND
      CLASS ACTION WAIVER SECTION BELOW. PLEASE
      READ CAREFULLY.


      1
        The TOS appears at pages 9-22 of Docket No. 6-1. The TOS is not
paginated, so for ease of reference, I refer to the page numbers automatically
generated by the Court’s electronic filing system when citing to specific portions
of the document.
                                          3
  Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 4 of 24
 Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 6 of 26




[Doc. 6-1 at 9.] The first page of the TOS also contains the following statement,

in all capital letters:

        PLEASE NOTE: SECTION 14 OF THIS AGREEMENT GOVERNS
        HOW DISAGREEMENTS AND CLAIMS BETWEEN YOU AND
        CHECKR CAN BE RESOLVED. THIS SECTION, WITH
        LIMITED EXCEPTION, REQUIRES YOU AND CHECKR TO
        SUBMIT CLAIMS AGAINST EACH OTHER TO BINDING AND
        FINAL ARBITRATION.

[Id.] The TOS also gives discretion to Defendant to modify or terminate the TOS:

        We reserve the right, in our sole discretion, to change and revise these
        Terms at any time by posting the changes on the [Defendant’s
        website]. Any changes are effective immediately upon posting to the
        [Defendant’s website]. The most current version will be available on
        our website, and the Effective Date of the current version is at the top
        of this page. By continuing to access or use the Services after those
        revisions become effective, you agree to be bound by the revised
        Terms, except as provided in the Arbitration and Class Action Waiver
        section below. We may, with or without prior notice, terminate any
        of the rights granted by these Terms and Conditions. We will provide
        you with any additional notices or choices with respect to such
        changes as required by applicable law.

[Id.]

        The arbitration agreement itself is set forth in Section 14 of the TOS, entitled

“Arbitration and Class Action Waiver.” It provides in pertinent part as follows:

        PLEASE READ THIS SECTION CAREFULLY - IT AFFECTS
        YOUR LEGAL RIGHTS AND GOVERNS HOW YOU AND
        CHECKR CAN BRING CLAIMS AGAINST EACH OTHER.
        THIS SECTION WILL, WITH LIMITED EXCEPTION,
        REQUIRE YOU AND CHECKR TO SUBMIT CLAIMS
                                           4
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 5 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 7 of 26




    AGAINST EACH OTHER TO BINDING AND FINAL
    ARBITRATION ON AN INDIVIDUAL BASIS, NOT AS A
    PLAINTIFF OR CLASS MEMBER IN ANY CLASS, GROUP
    OR REPRESENTATIVE ACTION IN COURT.

    A. Agreement to Arbitrate

    In exchange for the benefits of the speedy, economical, and impartial
    dispute resolution procedure of arbitration, You and Checkr mutually
    agree to give up our right to resolve disagreements in a court of law
    by a judge or jury, and, as described below, agree to binding and final
    arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et
    seq.

    You and Checkr agree that this arbitration agreement is governed by
    the Federal Arbitration Act, and shall survive even after these Terms
    or any Services terminate.

    B. Claims Covered by Arbitration

    Other than the exceptions in Section 14.D, You and Checkr agree that
    any disagreement, claim, or controversy arising out of or relating in
    any way to these Terms (including its enforcement, breach,
    performance, interpretation, validity, or termination), or Your access
    to and/or use of the Services, or the provision of content, services,
    and/or technology on or through the Services (hereinafter, “Claims”),
    shall be resolved by final and binding arbitration to the fullest extent
    allowed by law.

    C. Delegation to Arbitrator

    If there is a disagreement about the arbitrability of any Claim
    (including questions about the scope, applicability, interpretation,
    validity, and enforceability of this arbitration agreement), You and
    Checkr agree that this threshold disagreement shall be delegated to
    the arbitrator (not a court) and that the arbitrator shall have initial
    authority to resolve such threshold disagreements.


                                       5
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 6 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 8 of 26




    D. Claims Not Covered by Arbitration

    This arbitration agreement shall not require arbitration of the
    following types of claims: (1) small claims actions demanding
    $10,000 or less brought on an individual basis and within a small
    claims court’s jurisdiction; and (2) applications for provisional
    remedies, preliminary injunctions, and temporary restraining orders,
    including those relating to actual or threatened infringement,
    misappropriation, or violation of a party’s copyrights, trademarks,
    trade secrets, patents, or other intellectual property rights.

    ...

    F. Arbitration Rules, Procedures, and Costs

    You and Checkr agree that the arbitration shall be administered by the
    American Arbitration Association (“AAA”) before a single arbitrator
    mutually agreed upon by the parties, and if the parties cannot agree
    within thirty (30) days after names of potential arbitrators have been
    proposed, then by a single arbitrator who is chosen by the AAA. The
    arbitrator will apply the terms of this arbitration agreement and the
    applicable AAA rules, which are available at www.adr.org or by
    calling 1-800-778-7879. If You are an individual person, the
    arbitrator shall apply the AAA Consumer Arbitration Rules. If You
    are not an individual person, but are an entity or company, the
    arbitrator shall apply the AAA Commercial Arbitration Rules.

    If You are an individual person and bring a claim solely for monetary
    relief of $10,000 or less: Checkr will agree to pay for any filing,
    administrative, or hearing fees charged by the AAA. If the arbitrator
    finds that the substance of Your claim or the relief sought is frivolous
    or brought for an improper purpose, however, then the allocation of
    fees will be governed by the AAA Consumer Arbitration Rules.

    If You are an individual person and bring a claim for monetary relief
    exceeding $10,000: The AAA Consumer Arbitration Rules will
    govern payment of administrative or hearing fees charged by the
    AAA, including limiting Your filing fee to $200. In addition, fee
                                       6
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 7 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 9 of 26




    waivers or other forms of cost relief at the arbitrator’s discretion may
    be available. If the arbitrator finds that the substance of Your claim
    or the relief sought is frivolous or brought for an improper purpose,
    however, then the allocation of fees will be governed by the AAA
    Consumer Arbitration Rules.

    If You are not an individual person: The AAA Commercial
    Arbitration Rules will govern payment of administrative or hearing
    fees charged by the AAA.

    The arbitrator shall have the power to decide any motions, including
    dispositive or summary judgment motions, brought by any party to
    the arbitration. The arbitrator may grant any remedy, relief, or
    outcome that the parties could have received in court to resolve the
    party’s individual claim, including awards of attorney’s fees and
    costs, in accordance with the law or laws that apply to the Claim. The
    arbitrator shall provide in writing to the parties the basis for any award
    or decision. Judgment upon any award rendered in such arbitration
    will be binding and may be entered in any court with proper
    jurisdiction.

    ....

    H. Opt-out

    If you are an individual person, You have the right to opt-out and not
    be bound by this arbitration agreement by sending written notice to
    Checkr-clearly indicating your intent to opt out of this arbitration
    agreement and including the name, phone number, and email address
    associated with Your account-via email (arbitration@checkr.com) or
    U.S. Mail (Checkr, Inc., Legal Department, 1 Montgomery Street,
    Suite 2000, San Francisco, CA 94104). Your opt-out notice must be
    sent within 30 days of Your agreement to these Terms.

    If You do not opt-out of this arbitration agreement within the 30-day
    period, You and Checkr shall be bound by the terms of this arbitration
    agreement in full. If You opt-out of this arbitration agreement within

                                        7
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 8 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 10 of 26




      the 30-day period, it will not affect any other, previous, or future
      arbitration agreements that You may have with Checkr.

      I. Pre-Arbitration Notification and Negotiation Process

      Prior to initiating an arbitration, You and Checkr each agree to first
      attempt to negotiate an informal resolution of any Claims covered in
      Section 14.B. This pre-arbitration negotiation shall be initiated by
      providing written notice to the other party-including a brief written
      statement describing the name, address, and contact information of
      the notifying party, the facts giving rise to the Claim, and the relief
      requested. You must send such written notice to Checkr via email
      (legal@checkr.com) or U.S. Mail (Checkr, Inc., Legal Department, 1
      Montgomery Street, Suite 2000, San Francisco, CA 94104); Checkr
      will send such written notice to the email address You have provided
      to Checkr.

      During this pre-arbitration negotiation, all offers, promises, conduct
      and statements, whether oral or written, made in the course of the
      negotiation by any of the parties, their agents, employees, and
      attorneys are confidential, privileged and inadmissible for any
      purpose, including as evidence of liability, in arbitration or other
      proceeding involving the parties.

      After a good faith effort to negotiate, if You or Checkr believe a Claim
      covered in Section 14.B cannot be resolved informally, the party
      intending to pursue arbitration agrees to notify the other party via
      email prior to initiating the arbitration. In order to initiate arbitration,
      a claim must be filed with the AAA and the written Demand for
      Arbitration (available at www.adr.org) must be provided to the other
      party, as specified in the AAA Rules.

[Id. at 17-20.]

      Defendant has no record of receiving any written notice of opt-out from

Plaintiff under § 14.H of the TOS. (Bhansali Decl ¶ 10.)

                                           8
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 9 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 11 of 26




II.   Discussion

      A.     The Parties’ Arguments

      Defendant argues that because the arbitration agreement delegates the

threshold issue of whether Plaintiff’s claims are arbitrable, the only issue before

the Court is whether a valid arbitration agreement exists. [Doc. 6 at 9, 13-14.] If

a valid agreement exists, Defendant maintains, the Court must compel Plaintiff to

arbitrate her claims. [Id. at 13-14.] Alternatively, Defendant argues that even if

the issue of arbitrability were for the Court to decide, Plaintiff should be compelled

to arbitration because the claims fall within the scope of the arbitration agreement.

[Id. at 14-16.] Finally, Defendant contends that if the Court compels Plaintiff to

arbitrate her claims, the Court should dismiss, rather than stay, this case because

“all issues will be decided during the arbitration.” [Id. at 17.]

      Plaintiff counters that Defendant’s arbitration agreement is unenforceable

because it is a contract of employment for transportation workers and, therefore,

excluded from the Federal Arbitration Act, 9 U.S.C. § 1, et seq. (“FAA”). [Doc. 9

at 1-4.] Alternatively, she argues that the arbitration agreement is illusory, and

therefore unenforceable, because the TOS gives Defendant unfettered authority to




                                          9
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 10 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 12 of 26




change the terms of the TOS, including the arbitration clause, without notice or

consent from Plaintiff. [Id. at 4-14.]

      On reply, Defendant argues that the FAA’s exception for employment

contracts with transportation workers is inapplicable because Plaintiff did not have

an employment contract with Defendant. [Doc. 11 at 2-6.] Defendant additionally

argues that whether the arbitration agreement is illusory, and thus unenforceable,

is a matter for the arbitrator to decide—not the Court. [Id. at 6-13.] But even if this

Court were to decide whether the arbitration agreement is illusory, Defendant

maintains, the agreement is not illusory under Georgia law. [Id. at 13.]

      B.     Applicable Federal Arbitration Law

      The FAA was enacted “to reverse the longstanding judicial hostility to

arbitration agreements that had existed at English common law and had been

adopted by American courts, and to place arbitration agreements upon the same

footing as other contracts.” Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20,

24 (1991) (citations omitted). Section 2 of the FAA—the “primary substantive

provision of the Act”—provides:

      A written provision in . . . a contract evidencing a transaction
      involving commerce to settle by arbitration a controversy thereafter
      arising out of such contract . . . shall be valid, irrevocable, and


                                          10
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 11 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 13 of 26




       enforceable, save upon such grounds as exist at law or in equity to the
       revocation of any contract.

Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 67 (2010) (quoting Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983) and 9 U.S.C. § 2)).

A party who is “aggrieved” by the failure of another party to abide by an arbitration

agreement may move “for an order directing that such arbitration proceed in the

manner provided for in such agreement.” 9 U.S.C. § 4. “The court shall hear the

parties, and upon being satisfied that the making of the agreement for arbitration or

the failure to comply therewith is not in issue, the court shall make an order

directing the parties to proceed to arbitration in accordance with the terms of the

agreement.” Id. Upon finding that an issue is arbitrable, the Court shall ordinarily

stay the district court proceedings pending the outcome of the arbitration 9 U.S.C.

§ 3.

       Section 2 of the FAA reflects “a congressional declaration of a liberal federal

policy favoring arbitration agreements, notwithstanding any state substantive or

procedural policies to the contrary.” Moses H. Cone, 460 U.S. at 24. Thus, “any

doubts concerning the scope of arbitrable issues should be resolved in favor of

arbitration, whether the problem at hand is the construction of the contract language



                                         11
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 12 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 14 of 26




itself or an allegation of waiver, delay, or a like defense to arbitrability.” Id. at 24-

25.

      As relevant to this case, “the parties may agree to arbitrate gateway questions

of arbitrability including the enforceability, scope, applicability, and interpretation

of the arbitration agreement.” Jones v. Waffle House, Inc., 866 F.3d 1257, 1264

(11th Cir. 2017) (quoting Rent-A-Center, 561 U.S. at 68-69). An agreement to

arbitrate gateway issues—known as a “delegation provision”—“‘is simply an

additional, antecedent agreement the party seeking arbitration asks the federal court

to enforce, and the FAA operates on this additional arbitration agreement just as it

does on any other.’” Id. (quoting Rent-A-Center, 561 U.S. at 70). “Thus, ‘[j]ust as

the arbitrability of the merits of a dispute depends upon whether the parties agreed

to arbitrate that dispute, so the question “who has the primary power to decide

arbitrability” turns upon what the parties agreed about that matter.’” Id. (alteration

in original) (quoting First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 943,

(1995)).

      In contrast, the threshold issue of whether an agreement to arbitrate has been

made is a matter for the Court to determine. Burch v. P.J. Cheese, Inc., 861 F.3d

1338, 1346 (11th Cir. 2017). “The Supreme Court has made clear that this inquiry


                                           12
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 13 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 15 of 26




is a matter of state contract law.” Larsen v. Citibank FSB, 871 F.3d 1295, 1303

(11th Cir. 2017). “If, under a summary judgment-like standard, the district court

concludes that there is no genuine dispute as to any material fact concerning the

formation of such an agreement, it may conclude as a matter of law that [the] parties

did or did not enter into an arbitration agreement.” Burch, 861 F.3d at 1346

(alteration in original) (quotation omitted). But if the court finds that there is a

genuine issue of disputed fact over the making of the agreement, the court shall

conduct a trial to establish the existence of an arbitration agreement. Id. “A dispute

is not genuine if it is unsupported by the evidence or is created by evidence that is

merely colorable or not significantly probative.” Bazemore v. Jefferson Capital

Sys., LLC, 827 F.3d 1325, 1333 (11th Cir. 2016) (quoting Baloco v. Drummond

Co., 767 F.3d 1229, 1246 (11th Cir. 2014)) (internal quotation marks omitted).

Likewise, “conclusory allegations without specific supporting facts have no

probative value for a party resisting summary judgment.” Id. (quotation omitted).

Also, in contrast to the strong presumption in favor of arbitration, no such

presumption apply to disputes concerning whether an agreement to arbitrate has

been made. Dasher v. RBC Bank (USA), 745 F.3d 1111, 1116 (11th Cir. 2014).




                                         13
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 14 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 16 of 26




      C.     Analysis

      The Court begins its analysis with whether the parties have a binding and

valid arbitration agreement. As just noted, the issue of whether an arbitration

agreement exists is an issue governed by state law, see Bazemore, 827 F.3d at 1329,

and the parties appear to agree that Georgia law controls, [see Doc. 6 at 9-12

(arguing that TOS is valid under Georgia law); Doc. 9 at 5 (arguing that TOS is

invalid under Georgia law).2] The Eleventh Circuit summarized the Georgia law

concerning the validity of a contract as follows:

      In Georgia, [t]o constitute a valid contract, there must be parties able
      to contract, a consideration moving to the contract, the assent of the
      parties to the terms of the contract, and a subject matter upon which
      the contract can operate. The element of assent requires (a) a meeting
      of the minds (b) on the essential terms of the contract. The existence
      and terms of a contract must be proven by a preponderance of the
      evidence. The party asserting the existence of a contract has the
      burden of proving its existence and its terms.

Bazemore, 827 F.3d at 1330 (alteration in original) (citations and quotation marks

omitted).



      2
         The Court observes that the TOS contains a choice-of-law provision that
provides that except for the arbitration provision, “which is governed by the Federal
Arbitration Act,” the TOS is governed by the laws of the State of California. [Doc.
6-1 at 20.] In the absence of any apparent dispute that Georgia law applies to the
formation-of-contract issue, the Court will not belabor the issue and, following the
parties’ lead, applies Georgia law.
                                         14
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 15 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 17 of 26




      Here, there is no dispute that the parties are competent to enter into an

arbitration agreement or that Plaintiff electronically signed the electronically

signed the TOS—which contains the arbitration agreement, thus manifesting her

intent to be bound by the TOS. (Bhansali Decl. ¶ 9); [Doc. 6-1 at 22]. Defendant

has also presented affidavit testimony indicating that Plaintiff did not communicate

her intent to opt out of the arbitration agreement within the 30-day window allowed

by Section 14.H of the TOS. (Bhansali Decl. ¶ 10.)

      Plaintiff does, however, challenge whether the arbitration agreement is

supported by consideration. She argues that Defendant has reseved the right to

unilaterally change the terms of the TOS—including the arbitration clause—

without Plaintiff’s notice or consent, thus rendering the agreement is illusory due

to want of mutuality. [Doc. 9 at 6-7.] I disagree. For starters—looking solely at

the arbitration agreement reflected in Section 14 of the TOS—the arbitration

provision is supported by consideration because it requires both parties to resolve

disputes through binding arbitration. [Doc. 6-2 at 17.] See Jackson v. Cintas Corp.,

425 F.3d 1313, 1318 (11th Cir. 2005) (“Under Georgia law, a mutual exchange of

promises constitutes adequate consideration.”); see also Attenborough v. Dillard’s

Dep’t Store, No. 1:06-CV-0291-TWT, 2006 WL 1663299, at *2 (N.D. Ga. June 9,


                                        15
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 16 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 18 of 26




2006) (holding that arbitration agreement was supported by consideration “as it

required both the Plaintiff and the Defendant to submit all discrimination and

retaliation disputes related to the Plaintiff’s employment to ‘final and binding

arbitration’”).

      Plaintiff’s contention that the promise to arbitrate is illusory is really a

challenge against the TOS as a whole—not just the arbitration agreement. As a

result, this issue concerns a gateway matter of arbitrability that is for the arbitrator

to decide. As the Supreme Court has explained:

      There are two types of validity challenges under § 2 [of the FAA]:
      “One type challenges specifically the validity of the agreement to
      arbitrate,” and “[t]he other challenges the contract as a whole, either
      on a ground that directly affects the entire agreement (e.g., the
      agreement was fraudulently induced), or on the ground that the
      illegality of one of the contract’s provisions renders the whole
      contract invalid.”

Rent-A-Center, 561 U.S. at 70 (alteration in original) (quoting Buckeye Check

Cashing, Inc. v. Cardegna, 546 U.S. 440, 444 (2006)). “[O]nly the first type of

challenge is relevant to a court’s determination whether the arbitration agreement

at issue is enforceable.” Id. In contrast, “a party’s challenge to another provision

of the contract, or to the contract as a whole, does not prevent a court from

enforcing a specific agreement to arbitrate,” since as “a matter of substantive

federal arbitration law, an arbitration provision is severable from the remainder of
                                          16
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 17 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 19 of 26




the contract.” Id. at 70-71 (quotations omitted); see also Buckeye, 546 U.S. at 445-

46 (“[U]nless the challenge is to the arbitration clause itself, the issue of the

contract's validity is considered by the arbitrator in the first instance.); Prima Paint

Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 403-04 (1967) (holding that an

arbitrator, not a court, is to decide issues challenging the enforceability of a contract

as a whole).

      Likewise, the Eleventh Circuit has explained that claims of lack of mutuality

of obligation that “pertain to the contract as a whole, and not to the arbitration

provision alone . . . should be resolved in arbitration.” Benoay v. Prudential-Bache

Sec., Inc., 805 F.2d 1437, 1441 (11th Cir. 1986); see also Jenkins v. First Am. Cash

Advance of Ga., LLC, 400 F.3d 868, 874, 877 (11th Cir. 2005) (relying on Prima

Paint and Benoay to hold that arbitrator must resolve unconscionability challenge

to arbitration agreement contained in loan agreement because the challenge related

to loan agreements as a whole, rather than just the arbitration agreement).

      Here, the reservation-of-rights provision that serves as the basis of Plaintiff’s

argument appears on the first page of the TOS, outside the arbitration provisions,




                                           17
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 18 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 20 of 26




and applies generally to the agreement as a whole.3 What’s more, it appears that

the reservation-of-rights provision (while not the model of clarity) exempts

unilateral modification of the arbitration agreement, stating in pertinent part that

“[b]y continuing to access or use the Services after those revisions become

effective, you agree to be bound by the revised Terms, except as provided in the

Arbitration and Class Action Waiver section below.” [Doc. 6-1 at 9 (emphasis

added).] Thus, Plaintiff’s lack-of-mutuality argument challenges the enforceability

of the TOS in its entirety—not just the arbitration provision.

      In addition, as noted above, the arbitration agreement delegates the

arbitrability of any claim—including questions about the validity and

enforceability of the arbitration agreement—to the arbitrator. The agreement thus

provides “clear and unmistakable evidence” that the parties agreed to have an

arbitrator decide gateway questions of arbitrability. See In re Checking Account

Overdraft Litig. MDL No. 2036, 674 F.3d 1252, 1255 (11th Cir. 2012). As a result,

Plaintiff’s argument that the TOS and the arbitration lacks mutuality is for the

arbitrator to decide.


      3
        Plaintiff acknowledges this in her brief, stating that “at any point and for
any reason, Checkr can change the terms of its TOS, and specifically the terms of
the arbitration clause, without notice to or consent from Plaintiff.” [Doc. 9 at 7.]
                                         18
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 19 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 21 of 26




      In this vein, I find the recent decision in Michael Stephens v. Checkr, Inc.,

out of the Middle District of Florida highly persuasive. See No. 8:19-cv-2252-T-

36AAS (M.D. Fla. Nov. 25, 2019). 4 In that case, after providing a thorough

analysis, the court rejected an identical challenge to the same arbitration provisions

at issue in this case, explaining:

      Because Plaintiff’s claim that the arbitration provision is illusory is
      based on a separate provision of the contract, and not a provision that
      relates specifically or exclusively to the agreement to arbitrate, this is
      a challenge to the contract as a whole that must be resolved by the
      arbitrator in accordance with the Supreme Court’s ruling in Buckeye.

Id., slip op. at 9. The court went on to distinguish many of the same cases that

Plaintiff relies on here, explaining that “the overwhelming majority of the cases

relied on by Plaintiff either do not address the Supreme Court’s ruling in Buckeye,

or its predecessor ruling in Prima Paint, or contain challenges to provisions directly

affecting the arbitration agreement.” Id. at 9-12 (distinguishing Hull v. Norcom,

Inc., 750 F.2d 1547 (11th Cir. 1985); Douglas v. Johnson Real Estate Inv’rs, LLC,

470 F. App’x 823 (11th Cir. 2012); In re Zappos.com, Inc., Customer Data Sec.

Breach Litig., 893 F. Supp. 2d 1058 (D. Nev.2012); Morrison v. Amway Corp., 517

F.3d 248 (5th Cir. 2008); Penn v. Ryan’s Family Steak Houses, Inc., 269 F.3d 753



      4
          A copy of this decision is located at Doc. 14-1.
                                          19
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 20 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 22 of 26




(7th Cir. 2001); and Floss v. Ryan’s Family Steak Houses, Inc., 211 F.3d 306 (6th

Cir. 2000)). 5 At least one other district court has followed the reasoning in

Stephens, similarly holding that “Supreme Court precedent mandates” that a

challenge to Defendant’s arbitration agreement as illusory must be “decided by the

arbitrator and not this Court.” See Samantha Leigh Aldridge v. Checkr, Inc., No.

SA-19-CA-1013-FB (W.D. Tex. Nov. 27, 2019), slip op. at 10.6

      But even assuming, arguendo, that Plaintiff could be understood as

challenging the arbitration provisions in particular, I am not persuaded that the

reservation-of-rights provision renders the arbitration provision illusory. Under

Georgia law it is well-established that “the test of mutuality is to be applied as of

the time the contract is to be enforced.” Jones v. Quigley, 169 Ga. App. 862, 863

(1984); see also Rushing v. Gold Kist, Inc., 256 Ga. App. 115, 119 (2002). In

Rushing, for example, the Georgia Court of Appeals held that an arbitration clause

that governed disputes between an agricultural cooperative and its members did not

lack mutuality of obligation and consideration, even though the clause allowed the



      5
        Of the remaining cases that Plaintiff cites, none is binding, and to the extent
that they can be read as contrary to the holding in Stephens, I choose not to follow
them.
      6
          A copy of this decision is located at Doc. 15-1.
                                          20
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 21 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 23 of 26




cooperative’s board to determine what disputes, if any, were subject to arbitration.

256 Ga. App. at 115-16, 119. The court reasoned that since mutuality is to be

applied at the time the contract is enforced, and at the time of enforcement both the

cooperative and its members were mutually obligated to arbitrate certain types of

disputes, the agreement was supported by consideration. Id. at 119. The same is

true here. The TOS that Plaintiff signed in January 2019—including its arbitration

provisions—remains in effect and requires both parties to arbitrate their disputes.

See Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1376 (11th Cir. 2005)

(“Georgia law provides that mutual promises and obligations are sufficient

consideration to support a contract.”).

      Plaintiff’s only other argument against enforcement of the arbitration

agreement is that the parties could not lawfully agree to arbitration because the

TOS qualifies as a “contract[] of employment of seamen, railroad employees, or

any other class of workers engaged in foreign or interstate commerce,” and, thus,

is explicitly excluded under § 1 of the FAA. [Doc. 9 at 1-4.] This argument is

without merit. Section 1 of the FAA “warns that ‘nothing’ in the [FAA] ‘shall

apply’ to ‘contracts of employment of seamen, railroad employees, or any other

class of workers engaged in foreign or interstate commerce.’” New Prime, Inc. v.


                                          21
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 22 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 24 of 26




Oliveira, __ U.S. __, 139 S.Ct. 532, 537 (2019) (quoting 9 U.S.C. § 1.) 7 The

Supreme Court has held that “contracts of employment” means “agreements to

perform work.” Id. at 543-44. Here, there is no indication that Plaintiff had an

agreement to perform work for Defendant. In her complaint, she alleges only that

she was employed by Uber and that Defendant was a credit reporting agency.

(Compl. ¶¶ 5-6.) Absent any allegation or evidence that Plaintiff had a contract of

employment with Defendant, she cannot avail herself of the exclusion for contracts

of employment of certain transportation workers. See Aldridge, slip op at 9

(rejecting ride-sharing applicant’s argument that Defendant’s TOS falls within

exclusion for transportation workers, as the TOS was not a contract of

employment).8




      7
        The Court also held in New Prime that the issue of whether an arbitration
agreement falls within the scope of § 1 is a matter for judicial determination, even
where the arbitration agreement contains a delegation clause. New Prime, 139 U.S.
at 538.
      8
         Plaintiff cites two cases, Singh v. Uber Techs. Inc., 939 F.3d 210 (3d Cir.
2019), and Zamora v. Swift Transp. Corp., No. EP-07-CA-00400-KC, 2008 WL
2369769, at *1 (W.D. Tex. June 3, 2008), in support of her argument that the TOS
is exempt from the FAA. Those cases are distinguishable, however, because the
arbitration agreements at issue in those cases arose within the context of an
employment relationship, whereas here, Plaintiff did not have an employment
contract with Defendant.
                                        22
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 23 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 25 of 26




      For these reasons, then, the Court finds that Defendant has met its burden of

demonstrating that Plaintiff consented to a valid agreement to arbitrate and that

“because the arbitration agreement in this case contains a provision delegating

issues of arbitrability of any claim to the arbitrator, whether Plaintiff’s claims fall

within the scope of the arbitration agreement is also for the arbitrator to decide.”

Stephens, slip op. at 13-14.

      D.     Dismissal Versus a Stay

      The FAA provides that, after finding that an issue is arbitrable, the Court

shall stay the district court action until the arbitration has taken place, so long as

“the applicant for the stay is not in default in proceeding with such arbitration.” 9

U.S.C. § 3. But when all claims are subject to mandatory arbitration “the weight of

authority supports dismissal of the case.” See Everett v. Screening Reports, Inc.,

No. 1:17-CV-00071-ELR, 2018 WL 1283679, at *2 (N.D. Ga. Jan. 25, 2018)

(citing Caley v. Gulfstream Aerospace Corp., 333 F. Supp. 2d 1367, 1379 (N.D.

Ga. 2004), aff’d 428 F.3d 1359 (11th Cir. 2005)).

      Here, Defendant requests that this action be dismissed, rather than stayed,

because all issues will be decided at arbitration. [Doc. 6 at 17.] Plaintiff does not




                                          23
 Case 1:19-cv-04369-WMR Document 16 Filed 12/19/19 Page 24 of 24
Case 8:19-cv-01515-PWG Document 31-1 Filed 12/30/19 Page 26 of 26




address this issue in her brief. Since an arbitration in this case would decide all

issues, I recommend that that the Court dismiss this action.

III.   Conclusion

       For the foregoing reasons, it is RECOMMENDED that Defendant’s Motion

to Compel be GRANTED and that all claims asserted in this case be compelled to

arbitration, and that this case be DISMISSED.

       IT IS SO RECOMMENDED this 19th day of December, 2019.


                                    ____________________________________
                                    JOHN K. LARKINS III
                                    United States Magistrate Judge




                                        24
